Citation Nr: 0904497	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right tibia and fibula.

2.  Entitlement to an initial rating in excess of 10 percent 
for major depression.

3.  Entitlement to a compensable initial rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1974.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, and from a rating decision dated in 
November 2005 by the VA RO Tiger Team in Cleveland, Ohio.  In 
the May 2004 rating decision, the RO denied a rating in 
excess of 20 percent for residuals of a fracture of the right 
tibia and fibula.  In the November 2005 rating decision, the 
RO granted entitlement to service connection for headaches 
and assigned a noncompensable (0 percent) initial rating, and 
granted entitlement to service connection for depression and 
assigned an initial rating of 10 percent for this disability.  

The veteran provided testimony at an October 2008 hearing 
before the undersigned Veterans Law Judge.  At the hearing, 
veteran submitted additional evidence along with a waiver of 
initial consideration by the RO.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran experienced an in-service fracture of the right 
tibia and fibula during service in 1972, resulting in 
treatment and hospitalization to repair the fractures.  The 
fracture site has been palpable at VA examinations, and has 
healed with a step-off at the fracture site.  See May 2004 VA 
examination report, page 2.  The veteran seeks a rating in 
excess of 20 percent for current residuals of this 
disability.

At an earlier examination, in January 2001, in connection 
with a prior increased rating claim, it was indicated that 
leg lengths were equal and that the veteran walked without a 
limp.  At the May 2004 VA examination of the veteran's right 
lower leg, he was noted to have leg lengths that were 
perfectly equal on both sides.  The May 2004 VA examiner did 
not discuss whether the veteran walks with a limp.  At his 
October 2008 Board hearing, the veteran indicated that his 
right leg was a little bit shorter than the other leg, 
resulting in his walking with a limp.  See October 2008 Board 
hearing transcript (Tr.) at p. 30.   

X-rays at the VA examinations in January 2001 and May 2004 
indicated degenerative changes of the right knee joint.   The 
January 2001 VA examiner found crepitus of the knee and noted 
that range of motion of the knee was normal.  The January 
2001 VA examiner's findings included a diagnosis of 
limitation of motion of the right ankle with possible early 
degenerative changes in the right ankle and right knee.  In 
connection with the current claim, at the veteran's May 2004 
VA examination, physical examination of the right knee was 
not conducted.  At his October 2008 Board hearing, the 
veteran indicated that his knee would lock every once in a 
while and also that it swells.  (Tr. at 30-31.)  

At a June 2005 VA examination, the veteran indicated that 
since the May 2004 VA examination he had retired seven years 
early from the fire department in part because of weakness 
and numbness in his right leg.  It has now been four years 
and nine months since the May 2004 VA examination.  A VA 
examination to ascertain the current severity and any 
worsening of the veteran's right leg disability, to include 
any resultant knee pathology, leg shortening, numbness, 
functional impairment such as limping, and functional loss 
due to pain, weakness, fatigability, or incoordination would 
be useful in adjudication of his claim for an increased 
rating.  See 38 U.S.C.A. § 5103A(d); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The veteran seeks a compensable initial rating for headaches.  
At a VA examination in June 2005, the veteran described 
headaches of a duration of about one hour.  He had never seen 
a neurologist for his headaches.  The VA examiner commented 
that "I have a feeling that on neuropsychological testing 
his deficits will be greater than what I witnessed in this 
examination."  In a letter dated in October 2008, W.L., 
M.D., a member of the American Board of Psychiatry and 
Neurology, described the veteran's headaches as continuous 
from four hours up to three days, and associated with nausea 
and occasional vomiting.  This constitutes a greater degree 
of disability than that described by the veteran at his June 
2005 VA examination.  A VA examination that takes into 
account history and treatment from June 2005 to the present 
would be useful in adjudication of the claim for an initial 
rating in excess of 10 percent for headaches.  See 38 
U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

The veteran seeks a rating in excess of 10 percent for 
service-connected depression, to include emotional and 
cognitive residuals of a head injury.  In a letter dated in 
September 2007, T.P., Ph.D., a treating psychologist from 
Harvard Medical School, indicated that he provided the 
veteran outpatient psychotherapy from December 2003 to June 
2005.  In addition, in a letter dated in October 2008, 
private treating physician P.B., M.D., wrote that the veteran 
experiences recurrent depressed mood characterized by 
sadness, irritability, anger, fatigue, weight loss, loss of 
interest in activities, thoughts of suicide and death, 
hopelessness, difficulty sleeping, and not wanting to be 
around people.  At a VA psychiatric examination in June 2005, 
on mental status examination, the veteran was alert and 
showed no evidence of a thought disorder.  He was oriented in 
all spheres but stated that his memory was terrible.  He had 
refused psychoactive medication for his condition but was 
urged by the VA examiner to reconsider this.  In a letter 
dated in May 2007, private clinical psychologist B.T., Ph.D., 
indicated he had treated the veteran since March 2006.  His 
diagnoses were major depressive disorder and intermitted 
explosive disorder.  Dr. B.T. wrote that the veteran had 
tried to resume working on a number of occasions, but that 
the veteran's difficulty concentrating, irritability, and 
overall uneven functioning were key factors that had 
prevented his successful return to work.  He noted that the 
veteran's treatment now included pharmacotherapy.  In an 
October 2008 letter from W.L., M.D. (see above), it was noted 
that on mental status examination the veteran was oriented to 
place and person but disoriented to time by being one day 
off.  Further, he was not able to recall three objects after 
three minutes but was able to do so on the second attempt.  
He could not do serial 7's from 100 subtractions but could 
perform serial 3's from 30.  Based on the foregoing, as well 
as testimony and written lay statements received at the 
veteran's October 2008 Board hearing, it appears that the 
veteran's condition has worsened since his June 2005 VA 
examination.  Relevant records of ongoing private treatment 
and a VA examination to ascertain the veteran's current 
psychiatric and psychological status would be helpful in 
adjudication of his claim for a higher initial rating.  See 
38 U.S.C.A. § 5103A; VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability, headaches, and right leg 
disability from March 2003 forward.  The 
records of treatment sought should include 
those of T.P., Ph.D. (see letter dated in 
September 2007), B.T., Ph.D. (see letter 
dated in May 2007), and P.B., M.D. (see 
letter dated in October 2008).

After any required authorizations for 
release of medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.
 
The veteran should be advised that he may 
alternatively obtain the private treatment 
records himself and submit them to VA.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA orthopedic, 
neurologic and psychiatric examinations for 
the purpose of determining the current 
severity of his service-connected residuals 
of a fracture of the right tibia and fibula, 
major depression and headaches.  

The RO should send the claims file to the 
examiners for review, and the clinicians 
should indicate that the claims file was 
reviewed, to include the service treatment 
records, past VA examinations, and relevant 
records of private treatment dated from 2003 
forward.
 
With respect to the right leg, the 
orthopedic examiner should perform full 
range of motion studies of the right ankle 
and right knee and comment on the 
functional limitations of the service-
connected residuals of a fracture of the 
right tibia and fibula     caused by pain, 
flare-ups of pain, weakness, fatigability, 
and incoordination.  

To the extent feasible, any additional 
functional limitation should be expressed 
as limitation of motion of the ankle and/or 
knee in degrees.  

Any atrophy of the muscles of the right leg 
should be noted.  

The examiner should indicate whether there 
is a difference in leg length between the 
left and right legs.

The examiner should also conduct clinical 
evaluation for any numbness or other 
neurological impairment of the right leg.
 
For the veteran's right knee, the examiner 
should indicate whether any degenerative 
joint disease of the right knee is part and 
parcel of the veteran's service-connected 
residuals of a fracture of the right tibia 
and fibula, is caused by the residuals of 
fractures of the right tibia and fibula, or 
is aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service-
connected residuals of a fracture of the 
right tibia and fibula.  

With respect to the veteran's psychiatric 
disability, the psychiatric examiner is 
advised that the veteran is service-
connected for depression and emotional and 
cognitive residuals of his in-service head 
injury.  The examiner's evaluation should 
include a review of the service treatment 
records to assist in obtaining an accurate 
history and a review of VA examination 
reports, recent private treatment records 
and letters from private physicians.  

The examiner should provide a diagnosis for 
each relevant disorder found, and results 
of mental status examination and any 
neuropsychiatric clinical evaluation and/or 
testing (if necessary for an accurate 
evaluation) performed.  The examiner's 
evaluation should also include assignment 
of a Global Assessment of Functioning (GAF) 
score and a rationale for the GAF score 
assigned.

With respect to the veteran's service-
connected headaches, the neurologic 
examiner should provide an opinion as to 
the frequency and severity of the 
headaches, and the extent and frequency of 
any prostrating attacks.  The examiner's 
evaluation should include a review of the 
service treatment records to assist in 
obtaining an accurate history and a review 
of VA examination reports, recent private 
treatment records and letters from private 
physicians.

3.  Readjudicate the issues on appeal, to 
include consideration of all evidence 
received since the supplemental statement 
of the case issued in January 2008, and, 
for the right leg, all relevant evidence 
received since issuance of the statement of 
the case in May 2006.  If any benefit 
sought remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




